Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is entered into between CareScience,
Inc. Corporation, a Pennsylvania corporation (“Employer”) and David J. Brailer,
M.D., Ph.D. (“Employee”) as of this 24th day of June, 2003.

 

WHEREAS, Employee is employed by Employer as a salaried executive holding the
title of Employer’s Chief Executive Officer;

 

WHEREAS, Employee is a member of and Chairman of the board of directors of
Employer and a shareholder of Employer;

 

WHEREAS, Employee is currently employed by Employer pursuant to an Employment
Agreement entered into between Care Management Science Corporation and Employee
dated as of December 23, 1998, which had attached to it a Non-Competition
Agreement (collectively the “Employment Agreement”);

 

WHEREAS, Employee and Employer entered into a Purchase Agreement and a Note and
Pledge Agreement, both dated as of June 15, 2001, under which Employee purchased
21,605 shares of Employer stock;

 

WHEREAS, Employer and Employee wish to alter the nature of their relationship
and have reached an agreement under which Employee will cease his employment
with Employer and the parties will release claims against one another;

 

NOW, THEREFORE, Employee and Employer, each intending to be legally bound
hereby, agree as follows:

 


1.     SEPARATION DATE.  UPON DELIVERY TO EMPLOYEE OF THIS AGREEMENT, EXECUTED
ON BEHALF OF EMPLOYER ON THE DATE HEREOF (THE “SEPARATION DATE”), EMPLOYEE WILL
RESIGN AS AN EMPLOYEE AND AS CHIEF EXECUTIVE OFFICER OF EMPLOYER AND SHALL
RESIGN FROM EMPLOYER’S BOARD OF DIRECTORS AND AS CHAIRMAN OF THE BOARD OF
DIRECTORS EFFECTIVE UPON THE EXPIRATION OF THE SEVEN (7) DAY PERIOD DESCRIBED IN
SECTION 12 BELOW AND EMPLOYEE’S RECEIPT OF THE SEVERANCE PAYMENT DESCRIBED IN
SECTION 2(A) BELOW (THE DATE ON WHICH SUCH SEVEN DAY PERIOD EXPIRES AND SUCH
PAYMENT IS RECEIVED IS HEREINAFTER REFERRED TO AS THE “EFFECTIVE DATE”). 
EMPLOYEE SHALL RECEIVE HIS REGULAR COMPENSATION AND BUSINESS EXPENSE
REIMBURSEMENTS THROUGH JUNE 16, 2003 AND HIS REGULAR BENEFITS THROUGH JUNE 30,
2003.  PAYMENT OF EMPLOYEE’S REGULAR COMPENSATION THROUGH THE SEPARATION DATE
SHALL BE MADE ON THE EARLIER TO OCCUR OF (I) EMPLOYER’S REGULARLY SCHEDULED 
PAYROLL DATE FOR ITS EXECUTIVE EMPLOYEES AND (II) THE EFFECTIVE DATE.  UPON THE
EFFECTIVE DATE, THE EMPLOYMENT AGREEMENT SHALL BE TERMINATED IN ALL RESPECTS AND
EMPLOYEE’S RIGHTS TO WAGE CONTINUATION AND BENEFITS ENTITLEMENTS THEREAFTER
SHALL BE GOVERNED SOLELY BY THIS AGREEMENT.  EMPLOYEE’S RESIGNATION LETTER WILL
STATE THAT HE IS RESIGNING DUE TO “DIFFERENCES OVER THE STRATEGIC DIRECTION OF
THE COMPANY.”  EMPLOYER WILL ISSUE A PRESS RELEASE ANNOUNCING EMPLOYEE’S
RESIGNATION SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT A HERETO.  OTHER THAN
THROUGH THE PRESS RELEASE ATTACHED AS EXHIBIT A, OR IN EMPLOYER’S PUBLIC FILINGS
WITH THE SECURITIES AND EXCHANGE

 

1

--------------------------------------------------------------------------------


 

Commission (in which this Agreement may be attached as an exhibit and which may
include a fair and accurate summary thereof without any embellishing comments or
other remarks) neither party shall communicate or disclose the terms of this
Agreement  to any persons except as described in such press release or public
filings, and except to members of Employee’s immediate family, employees who
have a need to know and directors of Employer, a party’s attorney, accountant
and/or tax consultant, state and federal tax authorities or other persons as may
be required by court order, by the proper inquiry of a governmental agency, or
any other applicable law, including securities laws, or as necessary or
advisable to seek to enforce or challenge the terms of this Agreement.


 


2.     TRANSITION BENEFITS.  EMPLOYER WILL PROVIDE EMPLOYEE WITH THE FOLLOWING
BENEFITS FOR THE TIME PERIODS DESCRIBED BELOW:


 


A.     SEVERANCE PAYMENT.  ON THE BUSINESS DAY FOLLOWING THE EFFECTIVE DATE,
EMPLOYER SHALL PAY TO EMPLOYEE BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY
EMPLOYEE A SEVERANCE PAYMENT IN A SINGLE SUM OF TWO HUNDRED AND NINETY-FIVE
THOUSAND DOLLARS ($295,000), SUBJECT ONLY TO THE DEDUCTIONS AND WITHHOLDINGS AS
REQUIRED BY LAW, INCLUDING WITH RESPECT TO FORGIVENESS OF THE NOTE AND PLEDGE
AGREEMENT AS DESCRIBED IN SECTION 4 BELOW AND WITHOUT ANY DEDUCTIONS FOR 401(K)
OR FSA CONTRIBUTIONS.  THE COST, IF ANY, OF THE WIRE TRANSFER TO BE PAID BY
EMPLOYER.


 


B.     HEALTH CARE AND DENTAL COVERAGE.  UPON TERMINATION OF EMPLOYEE’S HEALTH
AND DENTAL BENEFITS, EMPLOYEE WILL BE ELIGIBLE TO EXTEND THE HEALTH CARE AND
DENTAL COVERAGE IN EFFECT AT THE TIME IN ACCORDANCE WITH THE PROVISIONS OF
COBRA, 29 U.S.C. §§ 1161 ET SEQ.


 


C.     BUSINESS EXPENSES.  EMPLOYEE WILL CONTINUE WITH HIS SCHEDULED ACTIVITIES
ON BEHALF OF EMPLOYER THROUGH JULY 3, 2003 AND HE WILL BE REIMBURSED FOR HIS
REGULAR BUSINESS EXPENSES INCURRED THROUGH THAT DATE AND EMPLOYER WILL PAY HIS
BUSINESS RELATED CHARGES ON HIS CORPORATE AMERICAN EXPRESS CARD THROUGH JULY 3,
2003 OR THE DATE OF CANCELLATION IF LATER.  EMPLOYEE WILL TURN HIS CORPORATE
AMERICAN EXPRESS CARD INTO EMPLOYER IMMEDIATELY AFTER JULY 3, 2003 AND EMPLOYER
WILL PROMPTLY PAY THE REMAINING BALANCE ON AND CLOSE THIS ACCOUNT TO ENSURE THAT
THE ACCOUNT IS CLOSED WHILE IN GOOD STANDING.


 


D.     MISCELLANEOUS TRANSITION MATTERS.  EMPLOYER WILL ARRANGE TO HAVE
EMPLOYEE’S PERSONAL ITEMS FROM HIS OFFICE (E.G. BOOKS, PERSONAL PHOTOGRAPHS,
OFFICE FURNITURE, FILES ETC.) PACKED AND DELIVERED TO A SINGLE ADDRESS IN THE
UNITED STATES AS DESIGNATED BY EMPLOYEE, INSURED FOR A MINIMUM VALUE, ALL AT
EMPLOYER’S EXPENSE, WITHIN SEVEN (7) DAYS OF THE EFFECTIVE DATE, OTHER THAN
THREE (3) WALL HANGINGS AND A SIDE CHAIR WITH THE COAT OF ARMS OF THE UNIVERSITY
OF PENNSYLVANIA IN EMPLOYEE’S OFFICE (COLLECTIVELY, THE “SEPARATE ITEMS”). 
EMPLOYEE AGREES THAT WITHIN FOURTEEN (14) DAYS OF THE EFFECTIVE DATE, EMPLOYEE
WILL OR WILL ARRANGE FOR A THIRD PARTY TO PICK UP AND REMOVE THE SEPARATE
ITEMS.  UNTIL PICK-UP OF THE SEPARATE ITEMS, EMPLOYER AGREES TO STORE THE
SEPARATE ITEMS IN A LOCATION ON ITS PREMISES SAFE AND SECURE FROM DAMAGE
(WITHOUT SPECIFIC INSURANCE ON THE SEPARATE ITEMS) AND UPON PRIOR REASONABLE
NOTICE OF THE SCHEDULE OF THE PICK-UP, EMPLOYER WILL PROVIDE ACCESS TO EMPLOYEE
OR HIS DESIGNATED THIRD PARTY UPON ARRIVAL TO PICK UP AND REMOVE THE SEPARATE
ITEMS.  THE OWNERSHIP OF THE PERSONAL

 

2

--------------------------------------------------------------------------------


 

computer and related equipment that has been assigned to Employee will be
transferred automatically to Employee upon the execution of this Agreement. 
Employer will arrange to terminate Employee’s current business cell phone
(215-287-3550) after July 3, 2003 with Employer being responsible for costs
through July 3, 2003 and any residual phone contract obligations.  Employer will
arrange to have a forwarding message from all calls to 215-287-3550 to a number
provided by Employee through September 30, 2003.  Employer will arrange so that
Employee’s telephone at Employer’s offices (215-689-2201) will contain a message
through December 31, 2003 providing Employee’s new contact information. 
Employer will promptly forward to Employee all letters, calls, e-mails and other
communications intended for Employee, without limitation, through December 31,
2003, including requests for new contact information for Employee.  To the
extent any persons that so contact Employee after such forwarding by Employer of
such communications intended for Employee make requests for or inquiries
regarding services rendered or to be rendered by Employer, Employee will
promptly refer back to Employer all such communications.


 


3.     ACCRUED AND UNUSED VACATION.  IT IS AGREED THAT THE SEVERANCE PAYMENT
DESCRIBED IN SECTION 2(A) HEREOF INCLUDES PAYMENT FOR ALL OF EMPLOYEE’S ACCRUED
AND UNUSED VACATION TIME.


 


4.     PURCHASE AGREEMENT AND NOTE AND PLEDGE AGREEMENT. ON THE EFFECTIVE DATE,
EMPLOYER WILL FORGIVE ANY AND ALL AMOUNTS DUE TO EMPLOYER UNDER THE PURCHASE
AGREEMENT AND NOTE AND PLEDGE AGREEMENT EFFECTIVE ON THE SEPARATION DATE AND
PROMPTLY, BUT IN NO EVENT MORE THAN TWO (2) BUSINESS DAYS FOLLOWING THE
EFFECTIVE DATE, DELIVER TO EMPLOYEE CERTIFICATES REPRESENTING FREE AND CLEAR
OWNERSHIP OF AND MARKETABLE TITLE TO THE SHARES PURCHASED UNDER THE PURCHASE
AGREEMENT (SUBJECT TO THE RESTRICTIVE LEGEND REQUIRED BY THE SECURITIES ACT OF
1933 AS AMENDED AND THE APPLICABLE SECURITIES LAWS).


 


5.     CONSULTING ARRANGEMENT.  EFFECTIVE IMMEDIATELY AFTER THE EXPIRATION OF
THE SEVEN (7) DAY REVOCATION PERIOD DESCRIBED IN SECTION 12 HEREOF, AND
CONTINUING THROUGH DECEMBER 31, 2003, EMPLOYEE WILL SERVE AS A CONSULTANT TO
EMPLOYER FOR UP TO THIRTY-TWO (32) HOURS PER MONTH [AMOUNT OF HOURS INTENDED TO
COVER FOUR EIGHT-HOUR WORKING DAYS DURING THE MONTH] WITH REGARD TO DEVELOPING
POTENTIAL BUSINESS RELATIONSHIPS BETWEEN EMPLOYER AND ANY FOR-PROFIT HOSPITAL
SYSTEM CONTAINING MORE THAN 75 HOSPITALS AND EMPLOYER AND POTENTIAL PURCHASERS
OF THE CARE DATA EXCHANGE.  FOR HIS CONSULTING ACTIVITIES, EMPLOYER SHALL PAY
EMPLOYEE ON A MONTHLY BASIS ON THE FIRST OF EACH MONTH (EXCEPT THAT THE JUNE AND
JULY PAYMENTS SHALL BE MADE AT THE SAME TIME AS THE SEVERANCE PAYMENT PROVIDED
FOR IN SECTION 2(A) ABOVE) THE FOLLOWING AMOUNTS: JUNE -$5,000; JULY - $15,000;
AUGUST - $10,000; SEPTEMBER - $10,000; OCTOBER - $10,000; NOVEMBER - $10,000;
AND DECEMBER - $10,000.  IN ADDITION, EMPLOYER SHALL PAY EMPLOYEE FIVE PERCENT
(5%) OF THE TOTAL CONTRACT VALUE FOR EACH CONTRACT THAT IS SIGNED BY EMPLOYER
WITH ANY FOR-PROFIT HOSPITAL SYSTEM CONTAINING MORE THAN 75 HOSPITALS OR FOR ANY
CARE DATA EXCHANGE SERVICES OR TECHNOLOGIES DURING THE TIME (BUT NOT FOR ANY
CONTRACTS SIGNED AFTER THE TIME) THAT EMPLOYEE IS SERVING AS A CONSULTANT TO
EMPLOYER.  THESE PAYMENTS WILL BE MADE IN MULTIPLE PAYMENTS WITHIN TEN (10) DAYS
OF EMPLOYER’S RECEIPT OF THE APPLICABLE PAYMENT FROM THE RELEVANT CUSTOMER
FOLLOWING CONTRACT SIGNING.  IN ADDITION, EMPLOYER WILL REIMBURSE EMPLOYEE FOR
HIS BUSINESS EXPENSES INCURRED IN CONNECTION WITH HIS CONSULTING SERVICES (E.G.
TRAVEL, CELL PHONE, OTHER USUAL AND REASONABLE EXPENSES) WITHIN TEN (10)
BUSINESS DAYS OF THEIR SUBMISSION TO EMPLOYER.  EMPLOYER ALSO WILL MAINTAIN
EMPLOYEE’S CURRENT E-MAIL ADDRESS AT EMPLOYER THROUGH

 

3

--------------------------------------------------------------------------------


 

the end of the consulting arrangement.  Employer need not provide an office or a
secretarial assistant to Employee during the consulting arrangement.  Employer
may terminate the consulting arrangement at any time upon ten (10) days written
notice to Employee but will pay the full amount of all consulting fees through
December immediately upon any such termination, except that no future consulting
fees will be due if Employer terminates the consulting arrangement during
October, November or December.  Employee may terminate the consulting
arrangement at any time upon ten (10) days written notice to Employer and the
monthly payments will end upon any such termination by Employee.  To the extent
Employee has not previously provided the ten (10) days written notice of
termination as described above prior to beginning full-time employment with
another employer, Employer’s obligation to pay future consulting fees and
Employee’s obligation to provide consulting services will immediately and
automatically terminate upon Employee’s commencement of full-time employment
with another employer.


 


6.     AGREEMENT NOT TO COMPETE.  EMPLOYEE HEREBY AGREES THAT DURING THE
CONSULTING ARRANGEMENT DESCRIBED ABOVE AND FOR SO LONG AS EMPLOYER CONTINUES TO
MAKE THE CONSULTING PAYMENTS, EMPLOYEE WILL NOT ENGAGE IN COMPETITION WITH
EMPLOYER.  FOR PURPOSES OF THIS PARAGRAPH, IT IS AGREED THAT THE BUSINESS OF
EMPLOYER IS “THE COMMERCIAL SALES AND DELIVERY OF PRODUCTS THAT ARE USED TO
MEASURE THE QUALITY AND EFFICIENCY OF INPATIENT CARE THROUGHOUT THE UNITED
STATES OR THE EXCHANGE OR SHARING OF CLINICAL DATA THROUGHOUT THE WORLD.” 
NOTWITHSTANDING ANY RESTRICTION CONTAINED IN THE AGREEMENT, IT IS UNDERSTOOD AND
AGREED THAT EMPLOYEE MAY CONTINUE ACTIVITIES IN THE NATURE OF THE ACTIVITIES
PERMITTED BY PARAGRAPH 1(B) OF THE EMPLOYMENT AGREEMENT.


 


7.     AGREEMENT NOT TO INTERFERE WITH CUSTOMERS.  EMPLOYEE HEREBY AGREES THAT
FROM THE SEPARATION DATE AND THROUGH MAY 31, 2004,  EMPLOYEE WILL NOT REQUEST OR
CAUSE ANY CUSTOMER WITH WHOM EMPLOYER HAS A BUSINESS RELATIONSHIP TO CANCEL OR
TERMINATE ANY SUCH BUSINESS RELATIONSHIP WITH EMPLOYER.  NOTWITHSTANDING THE
FOREGOING, EMPLOYER ACKNOWLEDGES THAT SOME CUSTOMERS MAY TERMINATE THEIR
BUSINESS RELATIONSHIP WITH EMPLOYER DUE TO EMPLOYEE’S RESIGNATION, OR AFTER
HAVING HAD A CONVERSATION WITH EMPLOYEE, EVEN THOUGH EMPLOYEE FULLY COMPLIES
WITH HIS OBLIGATIONS UNDER THIS AGREEMENT.


 


8.     AGREEMENT NOT TO SOLICIT EMPLOYEES.  EMPLOYEE HEREBY AGREES THAT FROM THE
SEPARATION DATE THROUGH MAY 31, 2004, HE WILL NOT SOLICIT, HIRE, OFFER TO HIRE,
PERSUADE OR INDUCE ANY PERSON WHO IS AN EMPLOYEE OF EMPLOYER TO DISCONTINUE
HIS/HER RELATIONSHIP WITH EMPLOYER.


 


9.     RETURN OF CORPORATE PROPERTY.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT, ON
OR BEFORE THE SEPARATION DATE AND EXCEPT AS STATED ABOVE, HE WILL RETURN TO
EMPLOYER OR DESTROY ALL CORPORATE PROPERTY AND COPIES THEREOF IN HIS POSSESSION
OR UNDER HIS CUSTODY OR CONTROL.  EMPLOYEE WILL DELIVER TO EMPLOYER ANY ENTRY
PASS CARDS OR KEYS TO EMPLOYER’S FACILITIES WITHIN TWO (2) BUSINESS DAYS OF THE
EFFECTIVE DATE, BY DELIVERING THEM IN PERSON OR VIA OVERNIGHT DELIVERY TO ROBB
TRETTER, THE EMPLOYER’S GENERAL COUNSEL, AT THE EMPLOYER’S PRINCIPAL ADDRESS.


 


10.  GENERAL RELEASE OF CLAIMS.  EMPLOYEE FOR HIMSELF AND HIS RESPECTIVE
ADMINISTRATORS, EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, AND EMPLOYER (AS
DEFINED BELOW) DO WAIVE, RELEASE AND FOREVER DISCHARGE EACH OTHER OF AND FROM
ANY AND ALL “CLAIMS” (AS DEFINED BELOW).  BOTH AGREE NOT TO FILE A LAWSUIT TO
ASSERT ANY SUCH CLAIM.  THIS RELEASE COVERS ALL CLAIMS


 


4

--------------------------------------------------------------------------------



 

arising from the beginning of time up to and including the date of this
Agreement.  This release does not cover Claims relating to the validity or
enforcement of this Agreement or for Employee’s accrued benefits due from
Employer under Company sponsored benefit plans, including, without limitation,
his rights under Employer’s 401(k) plan.  Nor is Employee releasing any claim of
ownership of the shares of capital stock of Employer that he owns as of the date
hereof.  Further, Employee is not releasing any claim for indemnity or legal
defense available to him due to his service as a board member, officer, employee
or director of Employer as provided by Employer’s articles of incorporation,
bylaws, insurance policies or general corporate law and the parties expressly
incorporate by reference paragraph 10 of the Employment Agreement, nor does this
release cover claims that either party may have against the other based on
intentional misconduct or fraud, though each party represents that they are not
aware of any such claims as of the date of this Agreement (collectively, all
such claims that Employee is retaining are hereinafter referred to as
“Employee’s Retained Rights” and all such claims that Employer is retaining are
hereinafter referred to as “Employer’s Retained Rights”).


 

The following provisions further explain this general release and covenant not
to sue:

 


A.     DEFINITION OF “CLAIMS”.  “CLAIMS” INCLUDE WITHOUT LIMITATION ALL ACTIONS
OR DEMANDS OF ANY KIND THAT EMPLOYEE OR EMPLOYER NOW HAVE, OR MAY HAVE OR CLAIM
TO HAVE IN THE FUTURE BASED ON ACTIONS THROUGH THE DATE OF THIS AGREEMENT.  MORE
SPECIFICALLY, CLAIMS INCLUDE RIGHTS, CAUSES OF ACTION, DAMAGES, PENALTIES,
LOSSES, ATTORNEYS’ FEES, COSTS, EXPENSES, OBLIGATIONS, AGREEMENTS, JUDGMENTS AND
ALL OTHER LIABILITIES OF ANY KIND OR DESCRIPTION WHATSOEVER, EITHER IN LAW OR IN
EQUITY, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED.


 

The nature of Claims covered by this release and covenant not to sue includes
without limitation all actions or demands in any way based on Employee’s
employment, or service as an officer or board member with Employer, the terms
and conditions of such employment or Employee’s separation from employment
(except as included in Employee’s Retained Rights or Employer’s Retained
Rights).  More specifically, all of the following are among the types of Claims
which will be barred by this release and covenant not to sue (except as included
in Employee’s Retained Rights and Employer’s Retained Rights):

 

•                                          contract claims (whether express or
implied);

 

•                                          tort claims, such as for defamation
or emotional distress;

 

•                                          claims under federal, state and
municipal laws, regulations, ordinance or court decisions of any kind;

 

•                                          claims of discrimination, harassment
or retaliation, whether based on race, color, religion, gender, sex, age, sexual
orientation, handicap and/or disability, national origin or any other legally
protected class;

 

•                                          claims under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act and similar state statutes and municipal
ordinances;

 

5

--------------------------------------------------------------------------------


 

•                                          claims under the Employee Retirement
Income Security Act, the Fair Labor Standards Act, state wage payment laws and
state wage and hour laws;

 

•                                          claims under the Family and Medical
Leave Act and similar state leave laws;

 

•                                          claims for wrongful discharge; and

 

•                                          claims for attorneys’ fees,
litigation costs and expert fees of any kind.

 

This enumeration of the Claims covered by this release is not intended to be,
and shall not be construed as, an exhaustive list.

 


B.     DEFINITION OF EMPLOYER.  FOR PURPOSES OF THESE RELEASE PROVISIONS
“EMPLOYER” INCLUDES WITHOUT LIMITATION CARESCIENCE, INC., AND ITS PAST, PRESENT
AND FUTURE PARENTS, AFFILIATES, SUBSIDIARIES, DIVISIONS, PREDECESSORS,
SUCCESSORS, ASSIGNS, EMPLOYEE BENEFIT PLANS AND TRUSTS.  IT ALSO INCLUDES ALL
PAST, PRESENT AND FUTURE MANAGERS, DIRECTORS, OFFICERS, PARTNERS, AGENTS,
MEMBERS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES, CONSULTANTS, ASSOCIATES,
FIDUCIARIES, PLAN SPONSORS, ADMINISTRATORS AND TRUSTEES OF EACH OF THE
FOREGOING.


 


C.     EFFECT OF RELEASE AND COVENANT NOT TO SUE.  IF EMPLOYEE OR EMPLOYER DOES
COMMENCE, JOIN IN, CONTINUE OR IN ANY OTHER MANNER ATTEMPT TO ASSERT A CLAIM IN
VIOLATION OF THIS RELEASE AND COVENANT NOT TO SUE, OR OTHERWISE BREACH ANY
PROMISE MADE IN THIS AGREEMENT, THE APPLICABLE PARTY AGREES TO INDEMNIFY AND
HOLD HARMLESS THE OTHER PARTY FROM AND AGAINST ALL LOSSES INCURRED, INCLUDING
WITHOUT LIMITATION, COSTS AND ATTORNEYS’ AND EXPERT FEES, IN DEFENDING SUCH
CLAIM OR PURSUING ITS RIGHTS HEREUNDER.  (THE PROVISIONS OF THIS INDEMNIFICATION
PROVISION DO NOT APPLY WITH RESPECT TO A CLAIM UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT.)


 


11.  CONSIDERATION PERIOD.  EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN PROVIDED WITH
A PERIOD OF TWENTY-ONE (21) DAYS TO CONSIDER THE TERMS OF THIS OFFER FROM THE
DATE THIS AGREEMENT WAS FIRST PRESENTED TO HIM.  EMPLOYEE UNDERSTANDS THAT HE
MAY TAKE THE ENTIRE 21-DAY PERIOD TO CONSIDER ENTERING INTO THIS AGREEMENT, AND
HE ACKNOWLEDGES THAT IF HE CHOOSES TO SIGN AND RETURN THE AGREEMENT BEFORE THE
END OF THE FULL 21 DAYS, HIS DECISION TO SHORTEN THE CONSIDERATION PERIOD IS
KNOWING AND VOLUNTARY AND WAS NOT INDUCED IN ANY WAY BY EMPLOYER.


 


12.  REVOCATION PERIOD.  EMPLOYEE ACKNOWLEDGES THAT HE SHALL HAVE SEVEN (7) DAYS
AFTER SIGNING THIS AGREEMENT TO REVOKE IT IF HE CHOOSES TO DO SO.  IF EMPLOYEE
ELECTS TO REVOKE THIS AGREEMENT, HE SHALL GIVE WRITTEN NOTICE OF SUCH REVOCATION
TO EMPLOYER IN SUCH A MANNER THAT IT IS ACTUALLY RECEIVED WITHIN THE SEVEN (7)
DAY PERIOD.  THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
EXPIRATION OF THAT SEVEN (7) DAY PERIOD.


 


13.  CONSULTATION WITH LEGAL COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED TO CONSULT WITH INDEPENDENT LEGAL COUNSEL OF HIS CHOOSING REGARDING THE
MEANING AND BINDING EFFECT OF THIS AGREEMENT AND EACH AND EVERY TERM HEREOF
PRIOR TO EXECUTING IT.  EMPLOYER HEREBY AGREES TO PAY EMPLOYEE’S LEGAL COUNSEL
DIRECTLY FOR THE ATTORNEYS’ FEES AND COSTS SO INCURRED IN CONNECTION WITH THE
NEGOTIATION AND PREPARATION OF THIS AGREEMENT, SUCH AMOUNT TO

 

6

--------------------------------------------------------------------------------


 

be paid within one (1) business day of the execution of this Agreement. 
Employee hereby certifies and warrants that he had read carefully this Agreement
and has executed it voluntarily and with full knowledge and understanding of its
significance, meaning and binding effect.


 


14.  REPRESENTATIONS AND WARRANTIES OF ENFORCEABILITY.  EMPLOYEE HEREBY
REPRESENTS AND WARRANTS TO THE EMPLOYER THAT UPON THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY THE EMPLOYER AND THE EXPIRATION OF THE SEVEN (7) DAY
REVOCATION PERIOD DESCRIBED IN SECTION 12 ABOVE, THIS AGREEMENT WILL BE THE
VALID AND BINDING OBLIGATION OF EMPLOYEE, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.  EMPLOYER HEREBY REPRESENTS AND WARRANTS TO THE EMPLOYEE THAT THE
EXECUTION AND DELIVERY BY EMPLOYER OF THIS AGREEMENT AND THE PERFORMANCE BY
EMPLOYER OF ITS OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE BOARD AND ANY OTHER REQUIRED ACTION AND, UPON THE EXECUTION AND
DELIVER OF THIS AGREEMENT BY THE EMPLOYEE AND THE EXPIRATION OF THE SEVEN (7)
DAY REVOCATION PERIOD DESCRIBED IN SECTION 12 ABOVE, THIS AGREEMENT WILL BE THE
VALID AND BINDING OBLIGATION OF EMPLOYER, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS.


 


15.  NON-ADMISSION.  EMPLOYEE AND EMPLOYER AGREE AND ACKNOWLEDGE THAT THE
AGREEMENT BETWEEN THEM IS NOT AND SHALL NOT BE CONSTRUED TO BE AN ADMISSION OF
ANY VIOLATION OF ANY FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE OR REGULATION,
OR OF ANY DUTY OWED BY ONE TO THE OTHER AND THAT THIS AGREEMENT AND THEIR
EXECUTION OF THIS AGREEMENT ARE MADE VOLUNTARILY TO BRING AN AMICABLE CONCLUSION
OF EMPLOYEE IS EMPLOYMENT RELATIONSHIP WITH EMPLOYER.


 


16.  PREVIOUS AGREEMENTS. EMPLOYEE HEREBY ACKNOWLEDGES HIS EXECUTION OF THE 
ASSIGNMENT OF RIGHTS AGREEMENT DATED NOVEMBER 3, 1992 AND DATA SECURITY AND DATA
CONFIDENTIALITY AGREEMENT DATED JANUARY 12, 1996 SIGNED PREVIOUSLY BY EMPLOYEE
AND REAFFIRMS HIS OBLIGATIONS THEREUNDER.


 


17.  INTEGRATION.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT CONTAINS
THE ENTIRE UNDERSTANDING OF THE PARTIES AND SUPERSEDES ALL VERBAL AND WRITTEN
AGREEMENTS, AND THERE ARE NO OTHER AGREEMENTS, REPRESENTATIONS OR WARRANTIES
BETWEEN THE PARTIES NOT REFERENCED OR SET FORTH IN THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


18.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  EACH PARTY SHALL EXECUTE THIS AGREEMENT TWICE AND EACH PARTY
SHALL RETAIN AN ORIGINAL.


 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

 

 

/s/ David J. Brailer

 

 

David J. Brailer, M.D., Ph.D

 

 

Date: 6/24/2003

 

 

 

 

 

 

 

 

CARESCIENCE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robb L. Tretter

 

 

Name: Robb L. Tretter

 

 

Title: General Counsel and Secretary

 

 

Date: 6/24/2003

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

CareScience Announces New Leadership

 

Philadelphia, PA – CareScience, Inc. (NASDAQ:  CARE), a leading care management
company, announced today that David J. Brailer, M.D., Ph.D., resigned today as
Chairman, CEO and Director of CareScience and that Ronald A. Paulus, M.D.,
M.B.A., currently president and Director of CareScience, has been appointed
CEO.  The Company also announced that Mr. Edward Antoian has been elected
interim non-executive Chairman of the Board of Directors.  The Company and Dr.
Brailer each cited differences over the strategic direction of the Company for
his resignation.  Dr. Brailer has agreed to provide transitional support to the
Company.

 

“I want to thank David for all of the positive things that he has done over the
past decade as founder and CEO of CareScience,” said Dr. Paulus.  “During that
time, the Company added more than 150 clients, licensed groundbreaking research
from the University of Pennsylvania, developed one of the nation’s first
healthcare ASPs, developed the first peer-to-peer clinical data exchange
technology and established the first care management business process
outsourcing partnership.  I look forward to building upon that foundation by
aggressively supporting our growing customer base in their clinical
transformation efforts, and by delivering substantial value to both customers
and shareholders.”

 

“CareScience’s efforts to improve quality and efficiency are important and will
continue to be so in the future,” said Dr. Brailer.  “As a significant
shareholder, I wish the Company future success.”

 

9

--------------------------------------------------------------------------------